ATTACHMENT TO ADVISORY ACTION (item 12)

The applicant’s arguments are without merit.  
First, the applicant’s argument in the last paragraph of page 5 is incorrect.  Specifically, the applicant’s argument:
     In this case, Applicant respectfully submits that the Examiner has neither provided any suggestion or incentive that would have motivated the skilled artisan to modify a reference or combined reference, nor identified a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does (emphasis in original),

is incorrect.  The explanation of the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang clearly explains:
     The difference between claim 1 and Cheng is claim 1 further comprises forming an electrically conductive cap on an outer surface of the top source/drain region before forming the contact via on the top source/drain region.
Zhang teaches forming an electrically conductive cap on        an outer surface of a VFET’s top source/drain region before forming a contact via on the top source/drain region (see the entire patent, including column 9, lines 46-56).
It would have been obvious to one skilled in the art to form    an electrically conductive cap on an outer surface of Cheng’s top source/drain region 300 (Fig. 23) before forming the contact via 320 (Fig. 24), because Zhang teaches that forming an electrically conductive cap on an outer surface of a VFET’s top source/drain region is conventional (emphasis added).

	The applicant’s “it is believed” remark is without merit.  Specifically, the applicant’s remark:
     With respect to an electrically conductive cap, it is believed that the Examiner is referring to the non-shown metal silicide layer, which Zhang states “may be formed on the epi semiconductor materials 142 prior to depositing the contact metal.”  (See Zhang, Col. 9, lines 45-56),
is without merit.  The rejection explicitly explains:
     Zhang teaches forming an electrically conductive cap on        an outer surface of a VFET’s top source/drain region before forming a contact via on the top source/drain region (see the entire patent, including column 9, lines 46-56). 

The applicant’s argument in the first full paragraph of page 7 is incorrect.  Specifically, the applicant’s argument:
     Applicant respectfully points out, however, that although Zhang describes that a metal silicide may be formed on the epi semiconductor materials 142 prior to depositing the contact metal, neither Zhang nor Cheng teaches, or remotely suggests, forming [an] electrically conductive contact via in ohmic connection with the electrically conductive cap  (emphasis in original),

is incorrect.  As set forth in the explanation of the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang, the obvious Cheng/Zhang combination results in every limitation of independent claim 1, including claim 1’s last “forming an electrically conductive contact via in ohmic connection with the electrically conductive cap to establish an electrically conductive path from the contact via to the bottom source/drain region” clause.  Specifically, the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang explains:
     As to independent claim 1, Cheng discloses a method for forming a semiconductor device (see the entire patent, including the Fig. 24 disclosure), the method comprising: … and forming an electrically conductive contact via 320 in ohmic connection with the top source/drain region to establish an electrically conductive path from the contact via to the bottom source/drain region…
     It would have been obvious to one skilled in the art to form    an electrically conductive cap on an outer surface of Cheng’s top source/drain region 300 (Fig. 23) before forming the contact via 320 (Fig. 24), because Zhang teaches that forming an electrically conductive cap on an outer surface of a VFET’s top source/drain region is conventional.

The application of Zhang’s teaching to Cheng (i.e., “[forming] an electrically conductive cap on an outer surface of Cheng’s top source/drain region 300 (Fig. 23) before forming the contact via 320 (Fig. 24)”) thus clearly results in all of claim 1, including its last clause.  In this regard, the applicant alleges that it “is not attacking the references individually” but that is exactly what the applicant is doing.  The applicant simply ignores the rejection’s explanation of how Zhang’s teaching is applied to Cheng and how the obvious Cheng/Zhang combination results in claim 1.
	The applicant’s argument in the second full paragraph of page 7 is without merit.  United States Patent 11,145,736 to Zhou not only affirms the rejection’s position that Zhang’s electrically conductive cap is conventional, it also explicitly discloses to those not skilled in the art why one skilled in the art such as Zhang employs such a conventional electrically conductive cap – to reduce the contact resistance between the source/drain region and the conductive via (see the entire patent, including column 11, lines 16-19).
	The applicant’s argument as to dependent claim 7 is without merit.  Specifically, although the applicant again alleges that it “is not attacking the references individually,” it does exactly that.  More specifically, the applicant attacks the Cheng and Huang references in the second full paragraph on page 8 for not disclosing an electrically conductive cap (that Zhang teaches), and it attacks Zhang in the third full paragraph on page 8 for not disclosing claim 7’s “forming a trench that … stops on the electrically conductive cap; and depositing an electrically conductive material in the trench to establish ohmic connection with the electrically conductive cap” (that the application of Zhang’s teaching to Cheng results in).  Again, the applicant simply ignores the rejection’s explanation of how Zhang’s electrically conductive cap teaching is applied to Cheng and how the obvious Cheng/Zhang/Huang combination results in dependent claim 7. 

/MARK V PRENTY/Primary Examiner, Art Unit 2814